DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims Priority from Provisional Application 62906872, filed 09/27/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “thermal images from the profile of the individuals face, and the palm of the individual’s hand” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 4-9 are objected to because of the following informalities:  
Claim 1 recites “6MWT” in line 12 which should be changed to “Six-Minute Walk Test (6MWT)”. 
Claim 1 includes various periods throughout the claim (i.e., “a.” and “b.”). The periods throughout the claim should be deleted. See MPEP 608.01(m) which recites: [e]ach claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claim 4 recites “thermal value of certain spots, and the thermal averages and the thermal gradients between them.” The “and” prior to “thermal averages” should be deleted. Insert a comma “,” after the “thermal averages”.  The limitations should be changed to: “thermal value of certain spots, the thermal averages, and the thermal gradients between them.” 
Claim 5 includes various periods throughout the claim (i.e., “a.”, “b.”, and “c.”) and ends the sentence with a semicolon. The periods throughout the claim should be deleted and the claim must end with a period. See MPEP 608.01(m) which recites: [e]ach claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claim 6 includes various periods throughout the claim (i.e., “a.” and “b.”) and ends the sentence with a semicolon. The periods throughout the claim should be deleted and the claim must end with a period. See MPEP 608.01(m) which recites: [e]ach claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claim 6 recites “ADEC” and “OP” in lines 2 and 3 respectively. These abbreviations must be placed in parenthesis as it is the first they appear in the claims.
Claim 8 recites the limitation “PVC” which should be changed to “pressure in the right auricle (PVC)”.
Claims 7-9 recite “general additional parameters” which should be changed to “additional general parameters” as recited in claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temperature values" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the patient’s face” in line 5. It is unclear and indefinite whether the patient is the same as the “individual” recited in lines 2 and 5 or not.
Claim 1 recites the limitation "the distance walked" in 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “if subjected to” in lines 12 and 14; it is unclear and indefinite whether the claim requires the individual to be subjected to a “6MWT” and/or “Swan-Ganz catheter” in order for the method to predict the “distance walked” and “a Cardiac Index (CI) and Systematic Vascular Resistance (SVR) of the individual” or not.  
Dependent claims 2-9 are rejected for depending on rejected claim 1.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or not. See MPEP § 2173.05(d).
Claim 3 recites the limitation “as shown in the thermal images of the front and the profile of the individual's face”. It is unclear and indefinite whether the temperature values are determined using the thermal images or whether the temperature values are shown in the thermal images. 
Claim 4 recites the limitation “the following thermal value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the temperature values establish the following thermal value of certain spots…”; it is unclear and indefinite whether the method requires determining thermal values of certain spots, thermal averages and gradients or whether the temperature values themselves “establish” these values. Additionally, it is unclear and indefinite what the “certain spots” are considered to be.
Claim 4 recites the limitation "the thermal averages" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the thermal gradient" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “OP and the thermal average”; it is unclear and indefinite what the “thermal average” is and what spots are used to determine this average. Is the thermal average one of the thermal averages recited in line 1 or an average of the overall thermal image?. 
Claim 7 recites the limitation “drugs the patient might be taking”; it is unclear and indefinite whether the limitation requires the drugs to be taken by the patient or not. 
Claim 8 recites the limitation “waking state (awake or asleep)”; it is unclear and indefinite whether the “awake or asleep” provided in the parentheses are being required by the claim or not. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-9 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-9 recites a judicial exception by reciting the limitations of capturing thermal images, determining temperature values, incorporating additional parameters, and employing machine learning. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “capturing thermal images”. That is, other than reciting “capturing” images, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “capturing images” language, the claim encompasses the user manually monitors the data received, picks various points to establish temperature values, determines relationship between the points and classifying them. The mere nominal recitation of a capturing thermal images and a general recitation of “machine learning” does not take the claim limitation out of the mental processes grouping. The claim recites using “predictive machine learning techniques”. However, the claim does not provide any steps to train the machine learning, any tangible output, nor any specific hardware to perform the steps. Thus, claims 1-9 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-9 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. temperature values of various points, average, gradients….) do not amount to significantly more. For example, capturing thermal images is equivalent to gathering data and is considered insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis on various points to draw various values is similar to identifying trends which is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)). 
2B: As discussed with respect to step 2A prong two, the additional elements of thermal gradients, considering additional parameters regarding the user and the environment, etc.,  in the dependent claims amounts to no more than mere transformation of data with no tangible output or specific hardware. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a machine learning of a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-9 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20190192010 A1 granted to Mane et al. (hereinafter “Mane”) US Pat Pub No. 20180132794 A1 granted to Lange (hereinafter “Lange”).
Regarding claim 1, Mane discloses a non-invasive method of clinical testing to determine the hemodynamic state and the effort capacity of an individual subjected to trial (abstract, claim 1, para 0040; It is noted that the preamble is not necessary to ‘give life, meaning, and viability’ to the claim. The recitation of “to determine the hemodynamic state and the effort capacity of an individual” has been deemed not essential to point out the invention defined by claims. Therefore, the above recitation is considered to not have any patentable weight as the claim has not positively recited the above limitations.) the method comprising the steps of: capturing thermal images from one of a.) the face and extremities of the individual and b.) the patient's face (para 0022, para 0034 “Infrared camera records multiple thermal images from a mammal, e.g. a human face”; para 0041 “Each of these infrared points may be mapped against specific regions of the user's face [SEE FIG. 1]…extremities like the nose and the ears… forehead and cheeks”; also see paras 0023-0032; it is noted that the claim as recited only requires thermal images from one of the mentioned locations); determine the temperature values for a series of specific preselected spots in established regions of the individual (para 0022, para 0037 “The system transforms multiple readings into a composite body temperature”); incorporate into the test additional general parameters of the environment in which the test is taking place (para 0044 “real-time, location-specific indicators of environmental factors such as temperature, humidity, elevation, climate, etc.”); and testing data obtained through the above steps by employing predictive machine learning (ML) techniques on the acquired data (para 0044 “It is appreciated that electronic devices, especially smartphones, can also metatag thermal images with real-time, location-specific indicators of environmental factors such as temperature, humidity, elevation, climate, etc. The integration of these multiple real-time variables via deep learning potentially offers a far richer and more accurate assessment”). However Mane fails to disclose incorporating additional general parameters of the individual.
Regarding the predicting limitations: a) the distance walked by the individual if subjected to a 6MWT (it is noted that as currently recited the claim only requires this step to be performed “if” (emphasis added) the individual is subject to a 6MWT. Therefore, this limitation has not been positively recited and therefore, this step is optional), and 
b) a Cardiac Index (CI) and Systematic Vascular Resistance (SVR) of the individual, if subjected to hemodynamic monitoring with Swan-Ganz catheter (it is noted that as currently recited the claim only requires this step to be performed “IF” the individual is subject to hemodynamic monitoring with Swan-Ganz catheter. Therefore, this limitation has not been positively recited and therefore, this step is optional).  

Lange teaches a similar non-invasive method and system for determining health status of a patient. The system and method includes a wearable device to monitor various parameters of the patient, which includes a temperature (para 0008, abstract) and determining individual score by incorporating personal information (para 0009 “a gender, an age, an ethnicity, a gene expression, and environmental conditions of the patient”). This allows for the determination to be more precise evaluation of the general score as compared to scores generated based on normative values applicable to the population at large (para 0081). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Mane with the teachings of Lange to include various parameters of the patient which provides the predictable result of obtaining a more precise evaluation of the general score as compared to scores generated based on normative values applicable to the population at large.

** Although the limitations of “predicting the distance walked…cardiac index and systematic vascular resistance are considered not to be positively recited by the independent claim above, it is noted that Lange teaches its device to be capable of measuring distance a person walks (para 0006), cardiac index (para 0044 “cardiac output”) and systematic vascular resistance (paras 0044, 0061 and 0064 “systemic vascular resistance (SVR)”). It is further noted that the claim as currently recited does not require any limitations regarding what additional general parameters and/or steps are used to provide predicting the distance walked, cardiac index, or the SVR. Therefore, it is understood that any method/system that provides these predictions (i.e., determinations) would read over the claimed limitation. 

Regarding claim 7, Mane as modified by Lange (hereinafter “modified Mane”) renders the method of the claim 1 obvious as recited hereinabove, Large teaches wherein the general additional parameters from the patient are at least one of gender, size, weight and cardiac frequency, arterial pressure, functional class, vasodilator drugs the patient might be taking and oxygen saturation (para 0009 “a gender, an age, an ethnicity, a gene expression, and environmental conditions of the patient”). This allows for the determination to be more precise evaluation of the general score as compared to scores generated based on normative values applicable to the population at large (para 0081). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Mane with the teachings of Lange to provide including various parameters of the patient which provides the predictable result of obtaining a more precise evaluation of the general score as compared to scores generated based on normative values applicable to the population at large.

Regarding claim 8, modified Mane renders the method of the claim 1 obvious as recited hereinabove, Large teaches wherein the general additional parameters from the patient are at least one of gender, use of intravenous vasoconstrictor or vasodilator drugs, waking state (awake or asleep) and an approximative value of PVC  (para 0009 “a gender, an age, an ethnicity, a gene expression, and environmental conditions of the patient”; it is noted that the claim only requires one of the parameters). This allows for the determination to be more precise evaluation of the general score as compared to scores generated based on normative values applicable to the population at large (para 0081). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Mane with the teachings of Lange to provide including various parameters of the patient which provides the predictable result of obtaining a more precise evaluation of the general score as compared to scores generated based on normative values applicable to the population at large.

Regarding claim 9, modified Mane renders the method of the claim 1 obvious as recited hereinabove, Mane discloses wherein the general additional parameters from the environment, in which the test is taking place, are humidity and room temperature (para 0010, and 0044 “environmental factors such as temperature, humidity”).


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mane as applied to claims 1, and 7-9 above, and further in view of US Pat Pub No. 20150206301 granted to Mestha et al. (hereinafter “Mestha”).
Regarding claim 2, modified Mane renders the method of claim 1 obvious as recited hereinabove, Mane discloses wherein the temperature values are determined through thermal images from the front and the profile of the individual's face (para 0022 facial regions, paras 0023-0026, 0028-0032 considered the front, para 0027 considered the profile), but fails to disclose capturing thermal image of the palm of the individual's hand. 
Mestha teaches a similar method for assessing peripheral vascular disease from a thermal image of a patient. A skin surface temperature for each respective skin surface region is identified based on pixels in the thermal image associated with those regions. The temperatures are then extracted such that a progression of temperatures can be ascertained. Skin surface temperature differentials are determined between the two body parts to determine whether the subject has a peripheral vascular disease. The peripheral body part can be, for instance, an arm, leg, hand, foot, fingers, or toes (para 0005). This provides for predicting progression of vascular diseases for future times using a thermal image, which is widely available for handheld cellular and computing devices (paras 0002 and 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Mane’ with the teachings of Mestha to provide capturing thermal images of other peripheral body parts (including palm of the hand) to provide temperature differentials of different body parts which provides the predictable result of determining progression of vascular disease for future times using widely available handheld cellular and computing devices. 


Regarding claim 3, modified Mane as further modified by Mestha renders the method of claim 2 obvious as recited hereinabove, Mane discloses wherein the temperature values are determined in regions including both left and right eye, nose, interciliar region, dihedral angle formed by the nose and the infraorbitray region, auditive conduct and the auricular pavilion as shown in the thermal images of the front and the profile of the individual's face (para 0023-0032; it is noted that the temperature values are required to be determined in the regions recited. However, not all the regions are required to determine the temperature values), and in the palm of the hand, such as wrist, central region from the palm and fingertips (para 0005 of Mestha as provided in claim 2 above). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Mane’ as further modified by Mestha with the additional teachings of Mestha to provide capturing thermal images of other peripheral body parts (including palm of the hand) to provide temperature differentials of different body parts which provides the predictable result of determining progression of vascular disease for future times using widely available handheld cellular and computing devices.


Regarding claim 4, modified Mane as further modified by Mestha renders the method of the claim 3 obvious as recited hereinabove, Mane discloses wherein the temperature values establish the following thermal value of certain spots, and the thermal averages and the thermal gradients between them (it is noted that the claim as currently recited only requires the temperature values to establish various values. The claim does not require any steps to determine, detect or calculate the following thermal value, thermal average, and thermal gradients; para 0036 “transforming multiple readings into a composite body temperature”).  

Regarding claim 5, modified Mane as further modified by Mestha renders the method of claim 4 obvious as recited hereinabove, Mestha teaches wherein the thermal gradients are established between a.) the values of the right eye and the nose, b.) between the auditive conduct and the auricular pavilion, and c.) between distinctive spots from the hand (para 0005 “skin surface temperature differentials are determined between the two body parts to facilitate an assessment whether the subject has peripheral vascular diseases and whether the disease is likely to worsen over time”).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Mane’ as further modified by Mestha with the additional teachings of Mestha to provide temperature differentials of different body parts which provides the predictable result of determining progression of vascular disease for future times using widely available handheld cellular and computing devices.


Regarding claim 6, modified Mane renders the method of claim 4 obvious as recited hereinabove, Mestha teaches wherein the thermal averages are established between an interciliar region (ICF), the nose root (NRF) and infraorbital region ADEC, and the thermal gradients are established between one of a.) both eyes OP and ADEC, and b.) OP and the thermal average (Mane disclosing the specific regions in paras 0023-0032, while Mestha teaching determining averages and temperature differences in para 0005 “skin surface temperature differentials are determined between the two body parts to facilitate an assessment whether the subject has peripheral vascular diseases and whether the disease is likely to worsen over time” and para 0028 “a weighted averaging is performed of pixels over at least a portion of the skin surface region to obtain a temperature value.”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Mane’ as further modified by Mestha with the additional teachings of Mestha to provide capturing thermal images, determining averages and temperature differences of various body locations to provide the predictable result of determining progression of vascular disease.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120289850 A1 to Xu et al.; US 20170367651 to Tzvieli et al.; and US 10045699 Tzvieli et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792